— Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered December 13, 2012 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted in part the petition for modification of a prior visitation and custody order.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Kirkpatrick v Kirkpatrick (117 AD3d 1575 [2014]).
Present — Centra, J.E, Peradotto, Carni, Lindley and Whalen, JJ.